December       12,   1974


The Honorable,  Logan Wood, Jr.                          Opinion   No.    H-   471
Chairman
Texas Board of Athletic Trainers                         Re:    Extent to which high scheo;
6100 South Main Street                                          coaches may perform       the
Houston,  Texas 77001                                           duties of athletic  trainer
                                                                under Article    4512d,, V. T, C. 5
Dear    Mr.   Wood:

      You have   asked    the following   questions:

             1) Are persons      employed     and compensated
          by an Independent      School District    as “uncerti-
          fied trainers”    who perform       some or most of.
          the duties of athletic    trainers,    who are not
          licensed   by the Texas Board of Athletic
          Trainers    and who are not coaches,        acting in
          violation   of Article   4512d. V. T. C. S. ?

            2) May coaches,       athletic  trainers   and
          “uncertified  trainers”     use  physical   modalities
          such as diathermy      and ultrasound     in their work
          related to rehabilitation     and treatment     of athletes?

      An “athletic    trainer”   as defined   ~by Article      4512d.    section   l(l),   V.. ‘I’,, C. ,i
is:

          . . . a person with specific          quali,fications.    as
          set forth in Section 9 of thi,s Act, who,. upon the
          advice an,d consent of his team physician               carries
          out. the practice      of prei-c&on     and/or physical
          rebabilita~tion     of injuries   incurred     by athletes.
          To c~arry out these fuxtions          the Athletic, trainer
          is autbo~rized      to use .physical modalities        such as
          heat, light.     sound,    cold, el.cct~.ri cit.y, or mechanicai
          devices    rel.at:ed to rehabilitation      and treatment:,




                                          pe 2150
The Honorable       Logan     Wood,    Jr.,    page    2   (H-471)




    Section    8 of the same      Article     provides     that.:

         No person        may hold himself     out as an athletic
         trainer   or     perform,     for compensation,    any of
         the activities        of an athletic trainer   as defined
         in this Act      without first obtaining a license
         under ,this      Act.

     Section l(4) lists persons       to whom the provisions       of the   Act do not
apply.     Among      them are physicians,      dentists,   optometrists      and nurses.
These professionals         may use physical     modalities   and other      healing
techniques      similar   to those of an athletic   trainer   so long as     they are
properly     licensed    to practice    one of the listed professions       and confine
their practice      to that profession.

     This office    has also held in Attorney    General    Opinion M-1012 (1971)
that athletic   coaches    who are not compensated       to perform    the duties of
an athletic   trainer   are exempted    from the licensing    provisions   of Article
4412d and may use physical        modalities   on athletes   as a necessary     activity
in the performance       of their duti.es as a coach.

     However,      there is no mention      of t’uncertified”     trainers     in section l(4)
and no Attorney       General   Opinion   or other legal       authority     which exempt
such persons      from the l,icensing    requirements        of Article     4512d.    Thus,
“uncertified”     trainers    cannot legally   hold themselves         out as athletic
trainers,     and they are not “authorized        to use physical       modalities      such
as heat, sound, cold, electricity         or mechanical        devices     related to rehabilita
tion and treatment,      ”

                                 SUMMARY

              Persons     who are not athktic    coaches.    who are
         employed      by an’Indepen.dent  School District    as “uncerti’-
         Tied” lrainers.      who perform   some or most of the duties
         of at:hlet:ic trainers    and who arc not licensed     by ;be Texas
         Roard of Ath1.eti.c Trai,nrr,s are acti.ng i,n violat.ion     of
         Article    451.2d, V. T. C. S. Such “uncertified”      trainers
         are not authorized      to use physical   modalities    such as




                                            p. 21.51
The Honorable     Logan   Wood,     Jr.,     page    3    (H-471)




        diathermy      and ultrasound     in their work,related     to
        rehabilitation      and treatment    of athletes~.   Coaches
        and athletic     trainers   are authorized     to use such
        physical    modalities.

                                                   Very   truly   yours,
                                               A



                                                   JOHN I,. HILL
                                                   Attorney General        of Texas

APPROVED:




DAVID   M.   KENDALL,       First   Assistant




C. ROBERT   HEATH,         Chairman
     .
Opinion Committee




                                           p. 2i52